ARNOLD, Judge.
Defendant objects to the District Attorney’s cross-examining him from a transcript of interrogation at the police station. He contends that it was unfair to allow the police chief to .testify from the transcript while ref using, to allow defendant to do the same. This contention is. without merit. ..
It is well settled that a witness may refresh his recollection from a. memorandum prepared by him or. in his presence. 1 Stansbury, N. C. Evidence (Brandis rev.) §' 32. It is equally clear that a witness may be impeached by proof of prior inconsistent statements. State v. McPeak, 243 N.C. 273, 90 S.E. 2d 505 (1955) ; State v. Cope, 240 N.C. 244, 81 S.E. 2d 773 (1954). Chief Owens was testifying on direct examination while defendant was being cross-examined with respect to his alibi defense. The court’s rulings on the use of the transcript therefore were hot error.
Defendant further objects to the District Attorney’s asking a defense witness, Leon Thomas, whether he had ever used or possessed controlled substances. He contends that anything which discredited the witness also discredited his case, and, of course, he is correct. Nevertheless, it is fundamental that on cross-examination a witness may be impeached by inquiry into specific acts of misconduct. State v. Gainey, 280 N.C. 366, 185 S.E. 2d 874 (1971) ; State v. Williams, 279 N.C. 663, 185 S.E. 2d 174 (1971). See generally 1 Stansbury, supra, § 42. The scope of cross-examination rests in the discretion of the trial judge, which in the instant case was not abused.
*524Defendant has received a fair trial free from prejudicial error.
No error.
Judges Martin and Clark concur.